Citation Nr: 0216007	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  99-06 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether a timely substantive appeal was received to 
complete an appeal from a June 1995 rating decision which 
denied service connection for depression.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability.

3. Entitlement to service connection for bilateral hearing 
loss.

4. Entitlement to an initial compensable evaluation for 
service-connected tinnitus.

(The issue of entitlement to service connection for an 
acquired psychiatric disability will be the subject of a 
subsequent Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1963 to May 
1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from various rating decisions by a Department of 
Veterans Affairs (VA) Regional Office (RO).  In an October 
1996 decision, the RO found that a timely substantive appeal 
was not filed to initiate an appeal from a June 1965 rating 
decision which, in part, denied service connection for 
depression.  

The veteran has also appealed from a March 1997 rating 
decision, which found that new and material evidence adequate 
to reopen the claim for service connection for major 
depression had not been submitted.  By rating decision in May 
2002, the RO also denied service connection for PTSD, and 
combined this claim with the claim for service connection for 
depression in the July 2002 supplemental statement of the 
case.  "Notwithstanding the nomenclature and varied etiology 
attributed to his disability, [the veteran's disability] by 
any name, remains the same."  Ashford v. Brown, 10 Vet. App. 
120, 123 (1997).  As the veteran continues to seek service 
connection for a psychiatric disorder, a claim that was 
previously finally denied by the RO (see determination as to 
timely appeal, infra), the Board must first determine if new 
and material evidence sufficient to reopen the claim has been 
received.

An appeal has also been perfected as to the June 1996 rating 
decision, which denied service connection for bilateral 
hearing loss.  In a VA Form 9, received in July 1997, the 
veteran stated that he did not agree with the decision 
regarding hearing loss, but that was not the issue he 
intended to appeal.  However, the veteran further made 
arguments that he was entitled to compensation for hearing 
problems.  A substantive appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 
C.F.R. § 20.204.  The Board finds that the veteran's July 
1997 statement, as it was ambiguous, did not withdraw the 
pending appeal and the Board will consider the claim infra.  
In view of the Board's ultimate determination on this issue, 
there is no resulting prejudice to the veteran by the Board 
undertaking consideration of the hearing loss issue despite 
the fact that this issue was not formally certified to the 
Board.  

Finally, the veteran has appealed the February 1997 rating 
decision that granted service connection for tinnitus with a 
noncompensable evaluation, effective from October 17, 1995.  

The veteran testified at a hearing before an RO hearing 
officer in October 1996 and at a Board hearing conducted at 
the RO in August 2002.

In view of the following decision, the Board will be 
undertaking additional development before addressing the 
issue of entitlement to service connection for psychiatric 
disability under a merits analysis.  Such Board development 
is pursuant to the authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development has been completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing this issue.



FINDINGS OF FACT

1. By rating decision in June 1995, entitlement to service 
connection for depression was denied; a timely substantive 
appeal was not received.

2. The evidence received subsequent to the June 1995 RO 
decision, for the claim for service connection for a 
psychiatric disability, is not cumulative or redundant, 
bears directly and substantially upon the specific matter 
under consideration, and must be considered to fairly 
decide the merits of the veteran's claim.

3. The veteran's bilateral hearing loss was incurred during 
his active duty service.  

4. The veteran's tinnitus is persistent/constant with 
increases in severity up to four-to-five times per day.  


CONCLUSIONS OF LAW

1. The June 1995 rating decision, which denied service 
connection for depression, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 2002).

2. New and material evidence having been presented, the claim 
of entitlement to service connection for a psychiatric 
disorder is reopened.  38 U.S.C.A. §§ 5108, 5103A(f) (West 
1991 & Supp. 2002), 38 C.F.R. § 3.156(a) (2001).

3. Bilateral hearing loss was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.385 
(2001).

4. The criteria for entitlement to a 10 percent evaluation 
(but no higher) for service-connected tinnitus have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
2002); 38 C.F.R. § 4.87a, Diagnostic Code 6260 (1995); 38 
C.F.R. § 4.87, Diagnostic Code 6260 (effective June 10, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, private 
treatment records, opinions of private physicians and 
psychologists, VA examinations, and statements and testimony 
from the veteran.  Further development is being undertaken on 
the merits of the claim for service connection for a 
psychiatric disorder and the claims for service connection 
for hearing loss and for an increased initial evaluation for 
service-connected tinnitus are granted herein.  Under these 
circumstances, no further action is necessary to assist the 
veteran with the claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations, which set forth the criteria for 
entitlement to service-connected disability benefits and 
increased evaluation for service-connected tinnitus, as well 
as the requirements for a timely appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in a supplemental statement of 
the case in July 2002, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate 
his claims as well as the types of evidence VA would assist 
him in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the veteran of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument.  See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Timely Appeal to June 1995 Rating Decision

By rating decision in June 1995, the RO denied service 
connection for depression and passive aggressive personality 
disorder.  Notice of this determination was mailed to the 
veteran on June 22, 1995.  A notice of disagreement was 
received on July 17, 1995.  A statement of the case was 
issued on July 8, 1996.  A VA Form 9, substantive appeal, was 
received at the RO on September 16, 1996.  The substantive 
appeal was dated by the veteran on September 11, 1996.  

In a statement attached to his April 1999 VA Form 9, 
substantive appeal, the veteran stated that he attempted to 
file the Form 9 earlier, but was told that it was being taken 
care of by an individual at VA.  He repeated this contention 
at the August 2002 hearing.  There is no report of contact 
verifying this interaction.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200).  A notice of disagreement must be filed within one 
year from the date the RO mailed notice of the rating 
decision.  38 C.F.R. § 20.302(a).  A substantive appeal must 
be filed within 60 days from the date that the agency of 
original jurisdiction mailed the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. § 
20.302(b).  Therefore, to timely perfect his appeal, the 
veteran needed to submit a substantive appeal prior by 
Friday, September 6, 1996, which was the 60th day after the 
statement of the case was issued.  The veteran's substantive 
appeal was date-stamped as received on September 16, 1996.  
The post-mark date is therefore presumed to be September 9, 
1996, five days prior to the date-stamp date, excluding 
Saturday and Sunday, September 14 and 15.  38 C.F.R. 
§ 20.305(a).  In fact, the veteran dated the substantive 
appeal September 11, 1996. 

As no timely substantive appeal was filed with the June 1995 
rating decision, that decision became final and new and 
material evidence is required to reopen consideration of a 
claim for service connection for depression and/or 
personality disorder.  38 U.S.C.A. §§ 5108, 7105(c); 38 
C.F.R. § 3.156(a).  

New and Material Evidence for Depression/PTSD

I. Factual Background

The veteran's enlistment examination in November 1963 noted 
no psychiatric abnormalities.  In April 1965, the veteran was 
hospitalized.  He reported that his wife had delivered their 
baby prematurely and that the child had died.  His wife then 
developed serious complications.  The veteran stated that his 
commanding officer would not extend his leave and the veteran 
reported having a "nervous breakdown" in the airport on the 
way to report for duty.  During hospitalization, the veteran 
ate and slept normally, but related in a variety of immature 
manners.  The physician provided a diagnosis of personality 
disorder, passive aggressiveness, chronic, moderate, 
manifested by stubbornness, procrastination, passive 
obstructionism, pouting, marked immaturity and manipulative 
practices, undependability of judgment under stress, and 
limited insight and judgment.  The examiner stated that this 
condition did not occur in the line of duty and had existed 
prior to service.  

The veteran filed an original claim for service connection 
for depression in January 1995.  

In a January 1995 private medical record, the veteran 
reported depression due to the anniversary of his mother's 
death and sister's suicide.  It was noted that the veteran 
"went to pieces," when his sister killed herself in 1968.  
The examiner noted a psychiatric history of hospitalization 
in 1965, 1967, and 1968.  The examiner also noted a difficult 
childhood with foster care due to his mother's illness and 
death.  A diagnosis of major depression (possibly PTSD) was 
reported.  

By rating decision in June 1995, the RO denied service 
connection for depression and personality disorder, as the 
depression was not incurred in or aggravated by service nor 
did it become manifest to a compensable degree within one 
year of discharge.  Service connection for a personality 
disorder was denied as a congenital or developmental defect.  
The veteran was notified of this decision under cover letter 
dated in June 1995, and failed to file a timely substantive 
appeal, as noted supra.  The RO decision is final as to 
evidence of record at the time.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.

The veteran filed a request to reopen his claim for service 
connection for major depression in October 1996.  The 
evidence, submitted since the final RO decision in June 1995, 
additional service medical records, private hospitalization 
records, private medical and psychological opinions, and 
statements and testimony from the veteran.  

In April 1996, the veteran submitted records showing that his 
son was born in March 1965 and died five days after birth due 
to pulmonary problems.  A service record, dated prior to the 
hospitalization in April 1965, was received in May 2000.  The 
veteran was hospitalized for going "to pieces at the airport 
yesterday."  It was noted that the veteran had been nervous 
all his life and tended to "go to pieces" whenever he 
became worried or extremely upset.  The present difficulty 
began a week prior to admission, when the veteran's wife was 
in a "serious condition and was about to lose a child for 
the second time."  A diagnosis of acute situational reaction 
was reported and the veteran was transferred to Walter Reed 
Naval Hospital.  

A psychiatric evaluation, performed in November 1968 by the 
North Carolina Department of Mental Health, was received in 
March 1996.  The veteran reported psychiatric hospitalization 
during service following the death of his son, but denied any 
other psychiatric difficulties or treatments.  Interview 
showed the veteran to be free of psychosis and with intact 
orientation and memory and normal affect.  A diagnosis of 
"Without Psychosis (Not Insane)" was reported.  

The veteran was hospitalized in a private facility for 
depressive neurosis in October 1974.  The veteran was seen by 
W.M. Hogan, M.D. in May 1995.  The veteran reported losing 
his temper, procrastinating, tremulousness, poor sleep, poor 
appetite, and low energy level.  Dr. Hogan provided initial 
diagnostic impressions of dysthymic disorder, alcohol 
dependency (in remission), and dyslexia (rule out 
intermittent explosive disorder.  

In a statement, received in October 1995, the veteran stated 
that he fell to pieces upon being ordered to return to duty, 
shortly after the death of his infant son.  He indicated that 
he had between 50 and 75 jobs since discharge and could not 
get along with people.  He reported difficulty with alcohol, 
drugs, and severe depression.  

In a March 1996 letter, M.Greer, M.D. stated that he had seen 
the veteran in August and November 1995, for evaluation of 
attention deficit hyperactivity disorder (ADHD).  

In an October 1996 letter, D.E. Wilt, Ph.D., stated that he 
had seen the veteran on a weekly basis for psychotherapy 
since May of 1996.  The veteran reported a history of severe 
emotional dysfunction since discharge from the military and 
hospitalization four times for psychiatric causes.  The 
veteran reported a long history of depression and poor social 
adjustment.  Dr. Wilt stated that treatment would continue to 
"effectively contain his depression and anxiety and to 
become more socially skillful."  Dr. Wilt provided a 
diagnosis of severe and chronic major depression without 
psychosis.  He provided no opinion as to the etiology of this 
condition.  

In a June 1997 letter, A.D. Mire, M.D., stated that he had 
treated the veteran for several years and that the veteran 
had chronic depression requiring medical and psychiatric 
intervention.  Dr. Mire stated that the veteran also suffered 
from post-traumatic stress syndrome as a result of his 
psychiatric and physical conditions.  

In a March 1998 letter, Dr. Wilt stated that he had seen the 
veteran in intensive weekly psychotherapy for the previous 
two years and had taken an extensive history and received the 
veteran's military and civilian medical records.  Dr. Wilt 
stated that the veteran had suffered from major depression 
for the entirety of his adult life and that, at the time of 
the veteran's separation from the military in 1965, he was 
suffering from depression.  Dr. Wilt stated that the 
diagnosis made at the time of hospitalization in April 1965 
was inaccurate.

A VA psychiatric examination was conducted in August 1998.  
The veteran reported that he had a "nervous breakdown" 
after the death of his son and the refusal of his commander 
to extend his leave.  The veteran expressed rage at the 
military for abandoning him during his personal crisis and 
attributed his suicide attempts and psychiatric 
hospitalizations post-service to his treatment during 
service.  Mental status examination revealed suspiciousness, 
bitter and angry affect, tearfulness, no gross problems with 
mentation or cognition, reports of recurrent nightmares, and 
flashbacks of his son's funeral.  The examiner provided 
diagnoses of history of major depression, nonpsychotic type, 
chronic PTSD, and history of alcohol abuse.  

The VA examiner stated that due to the direct and objective 
observation of the veteran during hospitalization during 
military service, it was difficult to fully agree with Dr. 
Wilt's reports.  The examiner noted that the veteran's 
reports of his military service and the apparent indication 
in the medical records of being a "troublemaker" were in 
contradiction.  The examiner recommended further review of 
military records.  The examiner further stated that the 
experiences with the military commander aggravated earlier 
trauma due to physical abuse in a foster home.  

In an April 2000 letter, Dr. Wilt stated that he had reviewed 
the hospitalization records from early April 1965 and stated 
that the veteran had an undiagnosed severe mood disorder when 
he went into service, but that the service department had a 
responsibility to recognize the extent of the veteran's 
illness and take appropriate action to ensure that he 
received appropriate medical treatment.  Dr. Wilt stated that 
after review of the medical records, and his four-year 
history of treatment, that he was "more convinced than 
ever...that the precipitation for [the veteran's] separation 
from the Army was an acute stress reaction that aggravated an 
underlying, severe mood disorder."  

II. Analysis

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c).  However, if new 
and material evidence is presented or secured with respect to 
a claim which has been denied, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998). In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were amended effective August 29, 2001.  These amendments are 
effective only on claims received on or after August 29, 
2001, and are, thus, not relevant in the instant case.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

In the instant case, the opinions of Dr. Wilt, indicating 
that the veteran's psychiatric disorder may have been 
aggravated during his active military service are both new 
and material.  In addition, the VA examiner in August 1998 
specifically stated that further review of complete service 
records needed to be conducted to provide a complete opinion 
as to the etiology of the veteran's psychiatric condition.  
Therefore, the claim is reopened.  As noted in the 
introduction to this decision, additional development will be 
undertaken by the Board prior to a decision on the merits of 
the veteran's claim.

Service Connection for Bilateral Hearing Loss

III. Factual Background

Audiogram at enlistment in November 1963, showed pure tone 
thresholds, in decibels, as follows (converted from ASA to 
ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
10
5
LEFT
45
35
35
35
35

Service physical examination in May 1965, showed pure tone 
thresholds, in decibels, as follows (converted from ASA to 
ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
N/A
20
LEFT
30
25
25
N/A
20

The veteran reported no ear, nose or throat problems at that 
time.  The veteran's service records note his specialty as 
heavy weapons infantry.  

A private audiology evaluation in August 1991, showed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
40
65
LEFT
15
5
15
40
50

In a letter received in October 1995, the veteran stated that 
he began to have hearing loss during service, due to exposure 
to shelling at Fort Gordon, Georgia.  He stated that he had 
hearing problems during basic training as well.  He reported 
that his hearing was tested several times during service.  

At a hearing before an RO hearing officer in October 1996, 
the veteran testified that he averaged three days per week on 
the firing range, firing recoilless rifles and rocket 
launchers.  Transcript p. 2.  He stated that he began to 
notice difficulty hearing approximately four or five months 
after discharge from service and he began to have ringing in 
his ears.  Transcript p. 3.  The veteran's spouse testified 
that the veteran had normal hearing prior to service, but had 
difficulty hearing after discharge.  Transcript pp. 3-4.  

A VA audiology evaluation in January 1997, showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
65
80
LEFT
25
10
15
50
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The veteran complained of bilateral periodic tinnitus, which 
began in 1965.  The veteran described the tinnitus as a high-
pitched ringing, which was as loud as normal conversational 
speech.  The examiner noted normal to severe sensorineural 
hearing loss in the left ear and mild to profound hearing 
loss in the right ear.  The examiner stated that, "Due to 
this patient's history of significant noise exposure I feel 
like this certainly could be a factor with his hearing 
loss."  The only noise exposure reported in the history was 
exposure to artillery during service.  The veteran reported 
no noise exposure pre- or post-service.  

In a June 1997 letter, Dr. Mire stated that the veteran had 
sensorineural hearing loss secondary to an injury sustained 
during service.  

In a statement, attached to his April 1999 VA Form 9, 
substantive appeal, the veteran stated that the ringing in 
his ears was constant, with increased ringing, "so bad I 
can't stand it," once or twice per year.  

At a hearing before the undersigned in August 2002, the 
veteran testified that he began have hearing problems shortly 
after he got out of service.  He reported constant tinnitus, 
sometimes four-to-five times per day.  Transcript p. 19.  
He reported no current treatment for tinnitus. Transcript p. 
20.  

IV. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where certain diseases, such as organic diseases of the 
nervous system (which includes sensorineural hearing loss), 
are manifested to a compensable degree within the initial 
post-service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any material issue, VA will give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  However, the benefit of the doubt rule is 
inapplicable when the Board finds that a preponderance of the 
evidence is against a particular claim.  Ortiz v. Principi, 
274 F.3d 1361, 1366 (Fed. Cir. 2001).

Impaired hearing will be considered a disability, under the 
VA regulations, when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  
The results of the August 1991 and January 1997 audiology 
evaluations show auditory thresholds meeting the definition 
of a hearing loss disability under VA regulations.  

It is noted that the veteran's hearing in the left ear in 
November 1963, also met the criteria for a hearing loss 
disability.  However, examination on service separation 
showed improved hearing in the left ear, but higher pure tone 
thresholds in the right ear.  The veteran's service medical 
records note that his specialty was heavy weapons infantry.  
This is consistent with the veteran's reports of noise 
exposure during service.  The VA examiner in January 1997 
reported the veteran's history of noise exposure during 
service and felt that such "certainly could be a factor" 
in the veteran's hearing loss.  The opinion of Dr. Mire is of 
questionable value as it attributes the veteran's hearing 
loss to an unspecified injury during service.  Although there 
is no record of hearing testing between separation from 
service and August 1991 - a period of 26 years - the veteran 
has reported that he began experiencing difficulty with his 
hearing shortly after service.  Further, the veteran's spouse 
reported that the veteran had difficulty hearing after 
discharge from service.  

The evidence presented showing the veteran's hearing acuity 
during service is somewhat ambiguous.  Whereas it appears at 
first glance that the veteran had left ear hearing loss at 
the time of entrance into service, there was no hearing loss 
in the left ear (as defined by 38 C.F.R. § 3.385) at the time 
of his separation examination.  As noted above, service 
records do clearly show a loss of hearing acuity in the right 
ear during service, although the criteria for right ear 
hearing loss were not met during service.  However, it is not 
necessary that the criteria for hearing loss disability for 
VA purposes be shown during service if there is evidence of a 
decrease in hearing acuity during service, evidence of 
acoustic trauma during service, and current evidence that the 
veteran meets the 38 C.F.R. § 3.385 criteria.  Hensley v. 
Brown, 5 Vet.App. 155, 159 (1993).

While the evidence with regard to hearing loss does not 
clearly show that the veteran's current hearing loss is 
related to service, the Board is unable to conclude that the 
preponderance of the evidence is against such a link to 
service.  In this regard, the Board again points to the 
contradictory audiometric findings during service.  The Board 
also notes the opinion of the VA examiner in January 1997.  
Under the circumstances, the Board believes that an 
approximate balance of the positive evidence with the 
negative evidence exists, and in such a case the veteran is 
afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b).  
Accordingly, the Board finds that entitlement to service 
connection for bilateral hearing loss is warranted.  

Increased Initial Evaluation for Tinnitus

The pertinent facts in this claim are detailed in the factual 
background for the claim for service connection for bilateral 
hearing loss, supra.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran 's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Board notes that effective June 10, 1999, during the 
pendency of this appeal, the VA's Schedule for rating 
disabilities, 38 C.F.R. Part 4, was amended with regard to 
rating hearing impairments and other diseases of the ear.  
64 Fed. Reg. 25208 (codified at 38 C.F.R. § 4.85-4.87).  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  See Karnas, 1 Vet. App. at 311.  In 
the instant case, the RO has not provided the veteran notice 
of the revised regulations.  However, in light of the 
favorable decision, the Board finds that further delay would 
only serve to prejudice the veteran.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394(1993).

Under the old regulation, a 10 percent evaluation was awarded 
for persistent tinnitus as a symptom of head injury, 
concussion or acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (1995).  The current Schedule provides for a 
10 percent evaluation for recurrent tinnitus.  38 C.F.R. § 
4.87, Diagnostic Code 6260 (eff. June 10, 1999).  

The veteran is competent to describe his tinnitus.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The veteran 
has consistently described the condition as constant with 
increases in severity occurring frequently - up to 
four-to-five times per day.  The veteran's tinnitus is the 
result of acoustic trauma.  He has consistently described it 
as constant - or persistent.  The VA examination in January 
1997 noted bilateral periodic tinnitus.  The Board finds that 
the evidence does not preponderate against an initial 
evaluation of 10 percent for the veteran's service-connected 
tinnitus.  


ORDER

A timely appeal was not completed from the June 1995 rating 
decision which denied entitlement to service connection for 
depression.  To this extent, the appeal is denied.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disability.  Entitlement to service 
connection for bilateral hearing loss is warranted.  
Entitlement to an initial evaluation of 10 percent for 
service-connected tinnitus is warranted.  To this extent, the 
appeal is granted.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

